DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
200 Independence Ave. SW
Washington, DC 20201

SMD # 20-004
RE: Value-Based Care
Opportunities in Medicaid

September 15, 2020

Dear State Medicaid Director:
The purpose of this letter is to provide information on how states can advance value-based care
(VBC) across their healthcare systems, with a particular emphasis on Medicaid populations, and
to share pathways for adoption of such approaches with interested states. VBC seeks to hold
providers accountable for providing high quality care, and can also be a part of the solution to
reduce health disparities in the healthcare system, to maximize benefits to patients, and to
eliminate unnecessary procedures. Under VBC arrangements, providers are rewarded – based on
specific evidence of performance on quality measures – for helping patients improve their health,
reduce the effects and incidence of chronic disease, and live healthier lives, as part of a larger
healthcare system effort. The Centers for Medicare & Medicaid Services (CMS) believes that
value-based payment (VBP) is a key driver of VBC. Value is more likely to improve across the
larger healthcare system when provider incentives are aligned across payers. By advancing VBC
in Medicaid, states have the opportunity to improve beneficiary health while reducing costs.
This letter discusses pathways, including increased flexibility available under the state plan,
towards the adoption of VBP models in Medicaid.
Value-based care has particular promise in helping America and its healthcare system handle
unexpected challenges and disruption, including those recently experienced from the COVID-19
pandemic. During this time, providers have faced financial impacts from all directions
including: delayed elective surgeries, disruption in revenue streams, and new costs from
increased need for personal protective equipment. Value-based care may help ensure that our
healthcare system is better prepared and equipped to handle similarly disruptive events in the
future. As Administrator Seema Verma noted on June 3, 2020, “…by accepting value-based or
capitated payments, providers are better able to weather fluctuations in utilization, and they can
focus on keeping patients healthy rather than trying to increase the volume of services to ensure
reimbursement. Value-based payments also provide stable, predictable revenue—protecting
providers from the financial impact of a pandemic.” 1
1

“New CMS Payment Model Flexibilities for COVID-19,” Health Affairs Blog, June 3, 2020. Available at
https://www.healthaffairs.org/do/10.1377/hblog20200602.80889/full/.

Page 2 - State Medicaid Director

Approaches to the Adoption of Value-Based Payment
CMS understands that states face unique circumstances in their healthcare landscapes, and what
works for one state may not necessarily work for another state. The Administration supports
flexible approaches for states and does not expect a “one-size-fits-all” approach as states reform
their delivery systems and move to VBC. Some states may prefer to join other multi-payer
initiatives within their state, and others may instead take the lead in developing their own multipayer initiatives. Providers may be more likely to adopt VBC if states promote the use of
current, active CMS models instead of promoting many different strategies without clear
coordination of efforts across strategies and other payers. States may wish to pursue more
limited, incremental changes that primarily focus on improving specific drivers of costs and
quality in their Medicaid programs. Whatever a state’s circumstance, CMS will work to meet
states where they are to address and respond to local opportunities and barriers to VBC.
While many states have made progress in moving towards VBP, there is significant room to
achieve a system that more effectively delivers outcomes commensurate with costs. For
example, 2018 data from the Health Care Payment Learning and Action Network (HCP-LAN), a
public-private learning collaborative (or network) in which CMS participates and which was
created to drive aligned payment reform, showed that, while 90 percent of traditional Medicare
payments were made as part of VBP arrangements, only 34 percent of Medicaid payments were
made under such arrangements. 2 States have the opportunity to learn from Medicare and private
payers in implementing VBC and should strongly consider aligning payment incentives and
performance measures across their healthcare systems to reduce the burden on providers who
participate in multiple programs. Alignment may also serve to improve the healthcare
experience for individuals across their states, including those covered under Medicaid, Medicare,
and commercial insurance products.
States have been moving away from less sophisticated fee-for-service (FFS) Medicaid payments
toward per member per month (PMPM) payments, partly in order to improve the stability of state
and provider budgets, but also with an interest in moving to VBC. Additionally, in both FFS and
managed care delivery systems, states increasingly have included risk-bearing payments and
opportunities for shared savings. For the purposes of this guidance and previous guidance
regarding shared savings in the Medicaid context, the term “shared savings” is used in a manner
generally understood by the field, which may differ from how this term is defined for purposes
of specific initiatives in Medicaid or by other payers. 3 Innovative payment models warranting
testing will continue to emerge. Encouraging providers to manage upside and downside
performance risk through shared financial losses is critical for aligning their financial incentives
2

These rates are calculated by summing HCP-LAN categories 2, 3, and 4 from the CY 2018 payment results tables
(p.18 and 20) in the HCP-LAN 2019 Methodology and Results Report available at http://hcplan.org/workproducts/apm-methodology-2019.pdf.
3
A shared savings methodology typically comprises four important concepts: a total cost of care benchmark,
provider payment incentives to improve care quality and lower total cost of care, a performance period that tests the
changes, and an evaluation to determine the program cost savings during the performance period. For a detailed
discussion of shared savings in the Medicaid context, please review State Medicaid Director Letter #13-005 on
“Shared Savings Methodologies” (Aug. 30, 2013) available at https://www.medicaid.gov/federal-policyguidance/downloads/smd-13-005.pdf.

Page 3 - State Medicaid Director
with those of beneficiaries and payers, including states and managed care plans. Total cost of
care approaches prioritize results rather than individual billable services.
Alternative payment methodologies (APM) aim to increase provider accountability for care by
attributing patients to providers and linking payment to outcomes. Medicaid’s use of APM in
this letter refers to the term as generally understood by the field, rather than the specific defined
term under the Medicare Quality Payment Program. The HCP-LAN has created an APM
framework that arrays models across four categories distinguished by the level of financial risk
assumed by providers; Category 1 is limited to fee-for-service while Category 4 is designated
population-based or global APMs, in which providers assume the greatest risk and are
responsible for population health. 4 States frequently reference this categorical framework in
considering and describing their strategic approach to drive value in healthcare delivery.
Figure 1: HCP-LAN Alternative Payment Methodology Framework

4

Please review the HCP-LAN APM Framework 2017 Refreshed Report for details regarding each category (p. 2329). The report is available at http://hcp-lan.org/workproducts/apm-refresh-whitepaper-final.pdf.

Page 4 - State Medicaid Director
The HCP-LAN sets ambitious goals for increasing the adoption of VBP across the nation and
recently released revised adoption targets for different payers going into the future, including
goals for downside risk or shared accountability. 5 HCP-LAN’s new goals outline the percentage
of healthcare payments that are tied to two-sided risk APMs; that is, payment arrangements that
include both opportunities for shared savings and shared losses (i.e. Categories 3 and 4). HCPLAN’s Medicaid goals include 15 percent of healthcare payments to be tied to two-sided risk
APMs by 2020, 25 percent by 2022, and 50 percent by 2025. The survey indicated Medicaid
was only at 8.3 percent of payments in two-sided risk arrangements in 2018. HCP-LAN has
documented the nation’s current progress in a report released in mid-2019; CMS recommends
states consult the HCP-LAN survey of APMs for an understanding of its methodology and
findings. 6 States should give careful consideration to their own situational and provider
landscapes when setting statewide APM adoption goals.
Key Considerations for States Pursuing Value-based Payment
Building on Lessons Learned
CMS, in partnership with states and providers, continues to support and test various payment and
service delivery models that aim to achieve better care for patients, smarter spending, and
healthier communities. Beginning in 2010, CMS committed significant federal investments
through Delivery System Reform Incentive Payment (DSRIP) demonstration programs
authorized under section 1115 of the Social Security Act (the Act). DSRIPs were intended to be
one-time investments, with states sustaining delivery reforms upon DSRIP completion without
reliance on additional federal funds. CMS is phasing out DSRIP funding at each state’s
scheduled DSRIP completion date. DSRIP programs provided states with resources to catalyze
significant reforms through the development of infrastructure, workforce enhancements, redesign
of systems and processes, and provider incentives to change behavior. A recently completed
federal evaluation of DSRIP demonstrations showed overall mixed results from these programs
(evaluation report is forthcoming). The mixed results from this federal evaluation supports
CMS’ decision to allow DSRIP demonstrations to end as planned and no longer approve DSRIP
investments, reinforcing CMS’ new direction for state approaches to VBC. Federal rapid cycle
DSRIP reports focus on topics such as designing incentive programs, implementing measure
requirements, beneficiary attribution, care coordination, physical and behavioral health
integration, adopting VBC, infrastructure and capacity, and supplemental payments, which may
be found at this link. Findings from these reports inform the critical elements, considerations,
and expectations listed below.
In addition, the CMS Center for Medicare and Medicaid Innovation (referred to hereafter as the
“Innovation Center”) is testing a growing portfolio of various payment and service delivery
models. The Innovation Center and the Center for Medicaid and CHIP Services (CMCS) jointly
launched the Medicaid Innovation Accelerator Program (IAP), a five-year initiative designed to
5

HCP-LAN October 24, 2019 Press Release available at http://hcp-lan.org/workproducts/2019-APM-ProgressPress-Release.pdf.
6
HCP-LAN 2019 Methodology and Results Report is available at https://hcp-lan.org/workproducts/apmmethodology-2019.pdf

Page 5 - State Medicaid Director
provide technical assistance to support Medicaid agencies’ delivery system reform activities,
among other policy areas. 7
Another source of information on new model development is the Physician-Focused Payment
Model Technical Advisory Committee (PTAC), created to review stakeholder-submitted
payment model proposals and make recommendations to the Secretary of Health and Human
Services (HHS). The comments, recommendations, and other information deriving from
PTAC’s expert review of these proposals have been useful resources for the Innovation Center
and other policymakers who are interested in VBP. Additional information about PTAC, the
proposals that PTAC has reviewed, and resources that PTAC has developed to assist
stakeholders can be found here.
Based on experience to date, including federal evaluation and rapid cycle reports, CMS has
identified critical elements of VBP design and operations:

7

•

Level and scope of financial risk. CMS models include a broad spectrum of
accountability for outcomes. For example, current CMS models include both long-term
accountability for cost and episode-based models, in which providers are held
accountable for patient outcomes for a defined period related to a triggering event, such
as a hospitalization or diagnosis. Models may also include comprehensive accountability
for total cost of care or for a more narrowly defined set of services, such as a joint
replacement. Finally, models may include varying levels of financial risk. For example,
the Direct Contracting Model offers different risk-sharing options in order to attract
participation by a range of healthcare providers. The Professional option includes 50
percent savings/losses and provides a capitated, risk-adjusted monthly payment for
enhanced primary care services called Primary Care Capitation Payment, while the
Global option includes 100 percent savings/losses and allows participants to elect to
receive either Primary Care Capitation Payment or a capitated, risk-adjusted monthly
payment for all items and services called Total Care Capitation Payment. In general,
more comprehensive models incentivize high quality services in the most efficient
healthcare setting and promote prevention and primary care over more costly acute care.
Other, less comprehensive VBP models create efficiencies associated with services inside
of the defined episode (e.g., services associated with joint replacements).

•

Benchmarking. Many VBP arrangements compare provider financial performance
against a target price or benchmark. Benchmarks typically reflect a combination of
provider-specific historical trends, regional trends, and adjustments (e.g., risk
adjustment). Payers may set a discount against a benchmark, which will result in savings
if the benchmark is accurate. If benchmarks are not accurate and are set too high, then
model participants will earn more than anticipated in reconciliation payments and the
model will not result in program savings. For example, the results from the first two
years of CMS’ Comprehensive Care for Joint Replacement Model (CJR) indicate that
there was a 3.7 percent reduction in gross Medicare payments; however, after taking into
account reconciliation payments to participants, there were no significant net savings to

The Medicaid IAP website may be found here: https://www.medicaid.gov/resources-for-states/medicaidinnovation-accelerator-program/index.html. Please note that the Medicaid IAP ends in September 2020.

Page 6 - State Medicaid Director
Medicare. Voluntary models exacerbate this challenge. In voluntary models, providers
may choose not to participate if they believe that they will not financially benefit, or
providers may drop out if the model reduces payments. Additionally, voluntary models
increase the risk of adverse selection, in which only providers who will benefit from
benchmark design elect to participate. Models like CJR, in which provider participation
is mandatory in selected geographic areas, are intended to reduce adverse selection and
ensure that providers remain engaged even when the model results in lower payments
(e.g., due to low quality or high cost relative to the benchmark).
•

Payment operations. A central component of VBP is provider accountability for cost and
quality. Providers need to be able to identify a specific cohort (or “panel”) of patients for
whose care they will be accountable. Patients generally obtain care from multiple
providers, so payers must determine how beneficiaries will be attributed to providers.
Many VBP arrangements include capitated and/or shared savings payments.
Operationally, making these payments typically requires determining which providers are
participating, which patients are attributed to these providers, and what the provider’s
quality score is prior to making payments.

Implementing VBP reflects a significant change to provider business models. States can
facilitate successful shifts to VBP through:

8

•

Multi-payer participation. Multi-payer participation amplifies the impact of new
innovative models and drives care transformation across the healthcare system. States
should consider, when designing their programs, aligning the incentives employed in
their Medicaid program with those developed by the Innovation Center, as well as those
available in other public and private programs. Primary Care First, a new Innovation
Center model starting in 2021, continues CMS’ efforts to foster multi-payer participation
and offers another opportunity for states to align their Medicaid programs with Medicare
in support of primary care delivery. States could also consider an incremental approach,
which might take the form of aligned performance and outcome measures, possibly
allowing performance on measures used in another public or private program to be
applied to their Medicaid program (e.g., Medicare’s Merit-based Incentive Payment
System (MIPS)), as well as population health performance across payers. Such
alignment may ease the administrative burden on providers as they choose to participate
in multiple programs.

•

Assessment of delivery system readiness. States should consider the capabilities of their
delivery systems to drive performance improvement when designing and implementing
payment methodologies, recognizing their sophistication in influencing up- and
downstream providers, 8 as well as community-based organizations. Experience has
shown that safety net providers, in particular, are at varying levels of readiness for
adopting VBC. Payers may wish to provide a range of payment incentives to be matched
to the amount of performance risk the delivery system can manage, where experienced
providers assume more risk, and less experienced providers assume less risk. Reformed

Upstream and downstream providers in the Medicaid context are, generally, related network partners for providing
and coordinating services to Medicaid members. Upstream providers are considered to be the lead entities that
coordinate with the downstream providers in these network partnerships.

Page 7 - State Medicaid Director
payment mechanisms that hold healthcare professionals increasingly accountable for cost
and quality and that allow more flexibility in care delivery are central to any efforts to
transform care delivery. Payers may be able to increase provider participation and
facilitate improved performance by incentivizing greater financial accountability,
providing data, supporting infrastructure development, and offering continuing
opportunities for stakeholder engagement. Payers need to address provider needs, such
as ensuring providers receive all the necessary data (as permitted by law) to inform
performance metrics and outcomes, and offer technical assistance that aids willing
providers in preparing for VBP. In the development of VBC arrangements, states should
note they, as well as payers and providers, must comply with all applicable law and
regulations, including, but not limited to, federal and state fraud and abuse laws. States
and providers should ensure systems are prepared to accommodate data needs associated
with VBP, and systems should be constructed to be helpful and designed not to be
especially burdensome on any participants.
•

Robust health information exchange and technology. States are positioned to promote
health information technology (HIT) implementation through a variety of means, such as
through support of standardized technologies and data formats, or amending regulations
to facilitate data-sharing. Providers need real-time, reliable data in order to support
APMs, which pay for value over volume. Having advanced HIT is important for
knowing the health of patients and being able to track quality measures. Accordingly,
providers should also be capable of exchanging data with states, other providers, and
community-based organizations. Providers should also be able to report and analyze
their quality data. States should consider requesting 90/10 enhanced system funding
through the Advanced Planning Document process to provide more resources to address
HIT and other technology needs associated with pursuing VBP.

•

Stakeholder engagement. States’ experiences emphasize the importance of transparency
in setting VBC reform goals and programmatic specifications, and upfront engagement
with relevant stakeholders. The goals of any reform should be clearly articulated and
participation requirements should be transparent and predictable for payers, providers,
and beneficiaries. As part of this process, states should consider ongoing structures and
processes to support the engagement of beneficiaries in designing VBC reform goals.
States should assess implementing reforms that do not unnecessarily exclude
beneficiaries with certain health conditions, as appropriate. To the extent that reforms are
aimed at addressing individuals in need of long-term services and supports, these
processes should take into account person-centered planning consistent with requirements
under 1915(c) waivers and 1915(i), 1915(j), and 1915(k) state plan options for home and
community-based services. Finally, the intent behind VBP is for beneficiaries to be
provided better, more efficient care; the effect of a model on beneficiaries should not be
considered only as an afterthought in model design.

•

Quality measure selection. To ease the adoption of VBC arrangements and promote
multi-payer alignment, we encourage states and payers to pick established metrics to
reduce provider burden, prioritizing those that are useful across payers and promote
service integration across care settings. Measures that are part of broader state VBP
efforts and that are used in other CMS programs or initiatives (e.g., Medicare Advantage,
MIPS, or Innovation Center models) are critical to easing provider participation and

Page 8 - State Medicaid Director
engagement in state-driven VBP, reducing the burden associated with participation in
models. In addition, provider incentives may be most impactful on changing clinical
behaviors when they closely follow the incentivized activity without a significant time
lag.
•

Sustainability. Finally, states should proactively plan for a pathway to long-term
sustainability for VBP as part of the selection of payment models. For models to
meaningfully contribute to reducing the cost and improving the quality of care into the
future, payers and providers should be incentivized to permanently reorient their methods
and practices from volume to value.

Examples of Innovative Payment Models to Achieve Value-based Payment
CMS is committed to helping states prepare Medicaid providers for the transition to VBP
methodologies with an agile, staged approach to sustainable transformation. To facilitate the
advancement of APMs and support state efforts, CMS has identified key features, as well as
applicable Medicaid authorities for VBP models, as described herein and noted in Table 1
(Innovative Payment Strategies and Key Features). States should consider the adoption of
models in the context of the lessons described above, particularly in the areas of delivery system
readiness and multi-payer alignment. These models are not mutually exclusive. The APMs as
outlined may be applicable to a mixture of payers, provider types, and state goals. Ultimately,
states should consider aligning payer and provider incentives as they pursue VBP models. Each
payment model links payment changes to quality improvement and introduces better financial
accountability in a unique way.
The payment models listed below are organized by magnitude of complexity and risk, and states
should consider their specific circumstances before selecting models for adoption. States may
adopt multiple payment strategies noted below in order to promote VBP. Incorporated in each of
these payment strategies are shared savings or other similar arrangements. These arrangements
may allow providers to share in a portion of savings they generate relative to pre-established
spending targets, given providers meet or exceed quality targets.

Page 9 - State Medicaid Director
Table 1: Innovative Payment Strategies and Key Features
Models listed below may (and often do) fit into multiple payment categories.

Payment
Strategy
Payment
models built on
fee-for-service
architecture

9

Key Features
• State or payer pays
healthcare provider
directly on a fee-forservice basis for all
populations or subpopulations for some or
all services received,
either retrospectively,
or prospectively based
on value-based
advanced payment
methodologies.
• Adjustments (usually
retrospective) for the
cost and quality of
services provided
relative to benchmarks.

Examples of Models 9

Social Security Act
Authority Necessary
for Medicaid
Implementation
To implement through
fee-for-service: 1905(t)
– primary care case
management 12

• Primary care case
management (PCCM),
PCCM-entity (PCCM-E)
• Primary Care Medical
Homes (PCMH) (e.g. South
Dakota health home benefit) To implement through
• Shared Savings models (e.g. managed care:
• 1915(a) –
Arkansas, Maine, Ohio)
voluntary via
• Massachusetts Model B
contract
(Primary Care Accountable
• 1932(a) – State
Care Organization (ACO))
Plan option
• Home Health Value-Based
• 1915(b) –
Purchasing (HHVBP)
11
managed care
Model*
via waiver

HCP-LAN
Category 10
Categories 2-3

Innovation Center models are denoted via asterisk. Descriptions of Innovation Center models can be found at the following website:
https://innovation.cms.gov/initiatives/#views=models
10
Category 1 – FFS with no link to quality and value; Category 2 – FFS with link to quality and value; Category 3 – APMs built on FFS architecture; Category 4
– Population-based payment. For detailed definitions of HCP-LAN categories, please consult the APM Framework 2017 Refreshed Report (p. 23-29) available at
https://hcp-lan.org/workproducts/apm-refresh-whitepaper-final.pdf.
11
The HHVBP Model is a Medicare model.
12
States may use the authority under section 1905(t) of the Social Security Act to offer coordinating, locating, and monitoring activities broadly and create
incentive payments for providers who demonstrate improved performance on quality and cost measures, including PCCMs and PCCM entities as defined under
42 CFR part 438.2.

Page 10 - State Medicaid Director

Payment
Strategy

Episode of care
payments

13

Key Features
• Providers may be
eligible for payments
based on performance
for a subset of total care
(“upside risk”), for
example on primary
care services, if they
also meet related
performance and
quality targets.
Providers may also owe
money (“downside
risk”) if they do not
meet performance and
quality targets.
• States or payers pay
healthcare providers a
bundled payment for
some or all services
associated with
episodes of care during
a defined period of
time, the amount of
which may be
established by
comparing actual

BPCI Advanced is a Medicare model.
OCM is a Medicare model.
15
CJR is a Medicare model.
14

Examples of Models 9

• Bundled Payments for Care
Improvement (BPCI)
Advanced* 13
• Oncology Care Model
(OCM)* 14
• Comprehensive Care for
Joint Replacement (CJR)* 15
• Arkansas Medicaid Health
Care Payment Initiative
Episodes of Care

Social Security Act
Authority Necessary
for Medicaid
Implementation

To implement through
fee-for-service: 1905(a)
To implement through
managed care:
• 1915(a) –
voluntary via
contract
• 1932(a) – State
Plan option

HCP-LAN
Category 10

Categories 2-3

Page 11 - State Medicaid Director

Payment
Strategy

Payments
involving total
cost of care
accountability

16

Examples of Models 9

Key Features
episode expenditures to
an established
benchmark price.
• Allows state or payer to
use benchmark price to
determine savings.
• Incentivizes quality
over volume of
services.
• Conducive to multipayer alignment.
• Providers may be
eligible for payments
(“upside risk”) or may
owe money (“downside
risk”) based on
performance relative to
the benchmark price for
the episode of care.
• Payers may pay
providers a number of
different ways –
bundled payments, feefor-service, capitated
payments, or global
payments.

• Tennessee Medicaid

Delivery System
Transformation Episodes of
Care Program

• ACO initiatives (e.g.,
Medicare Shared Savings
Program, Next Generation
ACO Model* 16)
• Maryland Total Cost of
Care Model*

The ACO initiatives within this bullet are specific to Medicare.

Social Security Act
Authority Necessary
for Medicaid
Implementation
• 1915(b) –
managed care
via waiver,
specifically for
PCCMs and
PCCM entities

To implement through
fee-for-service: 1905(a)
To implement through
managed care:
• 1915(a) –
voluntary via
contract

HCP-LAN
Category 10

Categories 3-4

Page 12 - State Medicaid Director

Payment
Strategy

Key Features

Examples of Models 9

• Healthcare providers
are held accountable for
all populations or subpopulations for some or
all services.
• Healthcare providers
may be responsible and
at risk for all aspects of
a patient’s care, or just
specific condition(s).
• Provides flexibility to
payers and healthcare
providers in addressing
community needs.
• Healthcare providers
may be eligible for
payments (“upside
risk”) and/or may owe
money (“downside
risk”) based on their
performance.

• MassHealth ACO Model A
(Accountable Care
Partnership Plan)
• Vermont All-Payer ACO
Model*

Social Security Act
Authority Necessary
for Medicaid
Implementation
• 1932(a) – State
Plan option
• 1915(b) –
managed care
via waiver

HCP-LAN
Category 10

Page 13 - State Medicaid Director
Payment Models Built on Fee-For-Service Architecture
CMS recognizes that a number of states have not adopted capitated managed care, and that even
those states that have adopted managed care may not have sub-capitated payments (meaning
payments from managed care plans to providers that are capitated). As a result, FFS payments
still remain, even among the portfolio of VBP models that states use. States may apply more
advanced models built on FFS architecture for all populations or sub-populations (e.g., people
with specific conditions) for some or all services received. While a FFS approach involves
individual payments for individual services, more sophisticated FFS models permit states to
introduce elements of value when directly reimbursing providers for services.
The Medicaid state plan allows flexibility for states to draw down federal financial participation
(FFP) for incentivizing value-based payment in an FFS system. 17 As one path towards valuebased care, states have implemented state plan payment methodologies that pay providers for a
course of treatment or for treating or managing a specific clinical condition, rather than on an
individual FFS basis. For example, states have defined episodes associated with medical,
surgical and behavioral health treatments over a defined length of time. Using historical
spending and quality metrics to establish a baseline, states have rewarded providers that meet or
exceed cost savings and quality targets within a performance period. Specifically, states have
established performance periods for an episode of care associated with clinical conditions and
determined the anticipated costs that would usually be paid for care within the period. Providers
that hold care cost below the anticipated cost within the performance period and improve quality
may be rewarded with incentive payments, while providers that do not improve quality and
reduce cost may be held at risk. Arkansas and Ohio have approved state plan payment
methodologies for episodes of care.
States have also designed quality-based pay for performance methodologies that incentivize
improved care associated with a Medicaid service rather than increased volume. Examples of
these approaches may include: shared savings payment methodologies that reward providers for
lowering the cost of care beneath the benchmark through improved quality and care
coordination, sometimes through Medicaid ACOs; primary care medical homes; and health
homes for enrollees with chronic conditions. States have designed these models using upside
only arrangements for providers that meet performance goals for cost savings and quality
improvement or as risk-based models involving downside risk for the provider if the provider
does not meet performance goals. CMS has approved shared savings methodologies within state
plans in several states, including: Arkansas, Connecticut, Idaho, Maine, Minnesota, Ohio, and
Vermont.
Depending on a state’s goals for value-based payment and the population(s) to be targeted under
those efforts, existing state plan and waiver options are available for coverage of a wide array of
services. Highlighting one example, section 1945 of the Act authorizes states to elect to cover a
package of case management and care coordination services for individuals with chronic
17

Please note that, like non-VBP payments, any VBP model payment requires an appropriate source of the nonfederal share of the payment, consistent with all applicable requirements for permissible sources of the non-federal
share of Medicaid expenditures.

Page 14 - State Medicaid Director
conditions in a Health Home under the state plan. States have flexibility to identify the chronic
conditions to target under a Health Home program, and to determine which providers are
qualified to furnish Health Home services. For example, South Dakota’s health home benefit
includes four payment acuity tiers and a quality incentive payment to incentivize providers with
small caseloads, usually in rural and frontier areas, to continue to participate and to reward
providers performing above the mean on clinical outcome measures.
Two examples of models utilizing FFS payments are listed below.
•

Medicaid Model Example: Minnesota ACO

Minnesota received approval in 2012 for ACO-like model services under the state’s “Integrated
Health Partnership (IHP).” Under the IHP, providers deliver primary care case management
services as defined in section 1905(t) of the Act, and are paid risk- and complexity-adjusted
quarterly payments for coordinating, locating, and monitoring healthcare services for attributed
beneficiaries. The Minnesota IHPs may also receive shared savings payments when their
attributed beneficiaries’ healthcare quality, outcomes, and healthcare expenditures meet statespecified targets.
•

Dually Eligible Model Example: Washington Managed FFS

Washington uses Medicaid health homes to coordinate services for high-cost, high-risk
beneficiaries, including those who are dually eligible for Medicare and Medicaid. Equipped with
a powerful predictive modeling infrastructure, health home care coordinators work with
beneficiaries to set health action goals and improve self-management skills, while the state pays
for health home services on a per-person-per-month basis. In partnership with CMS, the state is
eligible to share in savings where health home activities improve quality and reduce costs for
Medicare and Medicaid – total-cost-of-care accountability across both programs – for dually
eligible beneficiaries. Preliminary results from the first four demonstration years in Washington
show gross Medicare Parts A and B savings of approximately 10 percent, with evidence of
positive beneficiary experience and quality trends. Based on these results, we have already made
interim performance payments of over $50 million to the state of Washington. 18
Managed Care Authorities for Value-based Payment
CMS recognizes that the majority of Medicaid beneficiaries are served in managed care
arrangements. More than two thirds of Medicaid beneficiaries, or around 55 million people, are
enrolled in comprehensive managed care organizations (MCOs) through arrangements that allow
private health plans to administer state Medicaid benefits. 19 In 38 states, at least 50 percent of all
Medicaid beneficiaries, and in 33 states, about 79 percent of CHIP children, are enrolled in
comprehensive MCOs, as growth in managed care enrollment has continued. The Medicaid
18
The Washington model operates through the Medicare-Medicaid Financial Alignment Initiative. Through this
initiative, CMS is working with states to test models that better align care delivery and financing for individuals
dually eligible for Medicare and Medicaid. These state-CMS partnerships aim to better integrate primary, acute,
behavioral health, and long-term services and supports for dually eligible beneficiaries. See SMDL #19-002.
19
https://www.medicaid.gov/medicaid/managed-care/enrollment-report/index.html

Page 15 - State Medicaid Director
managed care regulations in 42 CFR part 438 permit a variety of mechanisms that states can
utilize for VBP initiatives through their managed care plan contracts. Specifically, these
initiatives may be implemented through states’ contracting with Managed Care Organizations
(MCOs), Prepaid Inpatient Health Plans (PIHPs), and Prepaid Ambulatory Health Plans
(PAHPs), herein referred to as managed care plans.
State Directed Payments (42 CFR §438.6(c))
Federal Medicaid managed care regulations include requirements for how states may implement
delivery system and provider payment initiatives through Medicaid managed care. With limited
exceptions, Medicaid managed care regulations generally prohibit states from directing a
managed care plan’s expenditures to providers for services that are covered under contract.
States must develop actuarially sound rates that cover the costs for delivery of services under the
contract; managed care plans, as risk-bearing entities, have the responsibility to manage risk for
delivery of those services. In order to do that, managed care plans must be able to fully utilize
the payment under the contract for the delivery of services. When states direct managed care
plan expenditures under the contract, doing so can undermine the risk-based nature of the
contract and distort payments made from the plan to providers in ways that do not relate to
service utilization or provider performance. However, 42 CFR §438.6(c) sets forth exceptions to
the general prohibition on state direction of how much and through what kind of arrangement a
managed care plan pays providers who furnish covered services. The exceptions include state
directed implementation of value-based purchasing models and other service payment models
intended to recognize value or outcomes over volume of services, participation in delivery
system reform or performance improvement initiatives, and certain minimum fee schedules. The
payment arrangements identified in 42 CFR §438.6(c) permit states to direct specific payments
made by managed care plans to providers under certain circumstances (“state directed
payments”) and can assist states in furthering the goals and priorities of their Medicaid programs,
including to promote VBP initiatives. For example, a state may require managed care plans to
adopt specific VBP models (e.g., Accountable Care Organizations) or provider pay for
performance or incentive payments (e.g., payments based on reducing potentially preventable
readmissions).
State directed payment arrangements under 42 CFR §438.6(c) are required, among other things,
to be based on the utilization and delivery of services to Medicaid beneficiaries covered under
the contract rating period; to direct expenditures equally for a defined class of providers using a
common set of performance measures; and to advance at least one of the goals and objectives in
the state’s quality strategy. 20 States are required to receive written prior approval from CMS
using the preprint form posted on the Medicaid.gov website. In addition, all payment
arrangements approved under 42 CFR §438.6(c) are required to conform to federal regulatory
requirements, including that they be incorporated into managed care contracts and rate
certifications. Approval of a state directed payment under 42 CFR §438.6(c) does not constitute
20
Approval under 42 CFR § 438.6(c) provides authority for states to include contract requirements directing a plan’s
expenditures. The payments must tie to the delivery of services that occur during the rating period (e.g., not
historical utilization). Approval under 438.6(c) does not grant authority to cover services; states must already have
Medicaid authority for the underlying services either under the Medicaid state plan or through a Medicaid waiver or
demonstration program.

Page 16 - State Medicaid Director
approval of the financing mechanism for the non-federal share, and states will need to work with
the appropriate CMCS staff to obtain the necessary approvals of a financing mechanism.
An example of a provider pay for performance or incentive payment arrangement includes states
that contractually require their managed care plans to pay quality incentive payments to acute
care hospitals that are network providers rendering services to Medicaid beneficiaries covered
under the contract in order to reduce potentially preventable readmissions. The incentive
payment is determined based on both the incremental improvement of the individual hospital
from the previous rating period to current rating periods and achievement of a statewide
benchmark.
States interested in incorporating state directed payments into their managed care programs,
including those that accelerate VBP, should consult the resources available at
https://www.medicaid.gov/medicaid/managed-care/guidance/state-directed-payments/index.html
including the Appendix to our November 2017 CIB on State Directed Payments, which provides
more detail on the Accountable Care Organization model as well as the incentive payments
based on reducing potentially preventable readmissions mentioned above. We encourage states
to reach out early for technical assistance to expedite CMS’ review of preprint proposals,
including to discuss essential parameters such as evaluation and quality metrics. Please email
StateDirectedPayment@cms.hhs.gov with questions or requests for technical assistance.
Managed Care Plan Incentive Payments and Withhold Arrangements (42 CFR §438.6(b))
States may also use incentive payments to reward managed care plans that accelerate provider
adoption of VBP in line with performance targets specified in the managed care plan contract,
including implementation of a mandatory performance improvement project under 42 CFR
§438.330(d) that focuses on adoption of VBP models and percentage of plans’ provider
payments through VBP arrangements. These incentive payments represent additional funds over
and above the capitation rates. Incentive payments must comply with all requirements in 42
CFR §438.6(b)(2), including that managed care plan contracts incorporating incentive payments
must not provide for payment in excess of 105 percent of the approved capitation payments
attributable to the enrollees or services covered by the incentive arrangement.
In the 2016 managed care final rule (81 FR 27498, 27530 (May 6, 2016)), CMS specified that
incentive payments made to a managed care plan in accordance with 42 CFR §438.6(b)(2)
should not be included in the denominator of the medical loss ratio (MLR) as such payments are
in addition to the capitation payments received under the contract. However, these MLR
standards can support states and managed care plans in their efforts to design and implement
comprehensive VBP acceleration strategies by ensuring amounts can be appropriately identified
and classified within each managed care plan’s MLR.
States can also implement a withhold arrangement with their managed care plans as well. For a
withhold arrangement, a portion of a capitation payment is withheld from the plans, which can
be earned back by the plan for meeting targets specified in the contract such as meeting quality
performance targets specified in the managed care plan contract. This could include
implementation of a mandatory performance improvement project under 42 CFR §438.330(d)

Page 17 - State Medicaid Director
that focuses on adoption of VBP models and percentage of plans’ provider payments through
VBP arrangements. 21 Contracts that provide for a withhold arrangement must ensure that the
capitation payment minus any portion of the withhold that is not reasonably achievable is
actuarially sound as determined by an actuary in accordance with 42 CFR §438.6(b)(3).
Withheld amounts that are paid to the managed care plan are included in the MLR denominator.
For example, Washington State withholds up to two percent of MCO payments until
MCO/provider VBP contracting goals are met.
Managed Care Plan Contracting Strategies
States may also develop and implement specific managed care plan procurement and contracting
strategies to promote VBP goals. For example, states may require managed care plans, through
their plan contracts, to adopt a specific VBP model that was developed by the Medicaid agency
or other stakeholders and payers, including requiring participation in a multi-payer VBP
initiative, provided that applicable requirements in 42 CFR §438.6(c) are met. Such an approach
– particularly if aligned with commercial, Medicare, Marketplace, and other payers with longer
term contracts – may promote consistency, reduce the burden on providers to participate, align
incentives, and enable the state to accelerate VBP across Medicaid and beyond. For example,
the state of Tennessee requires managed care plans to implement the state’s patient-centered
medical home and retrospective episode-of-care models.
States also may contractually implement a generic requirement for managed care plans to utilize
VBP or alternative payment arrangements when the state does not mandate a specific payment
methodology and managed care plans retain the discretion to negotiate with network providers
the specific terms for the amount, timing, and mechanisms of such VBP or alternative care
arrangements. While states may design the specific requirements in line with their VBP goals,
states may consider an approach whereby the proportion of each managed care plan’s provider
payments tied to VBP models increases over time (e.g., 5 percent in Year 1; 10 percent in Year
2; 15 percent in Year 3, etc.). In addition, or as an alternative to the state defining specific VBP
goals, states may allow managed care plans to submit proposed VBP arrangements for approval
and demonstrate achievement of the contracted benchmark by providing supporting data, as
requested and required by the state. For example, South Carolina requires managed care plans to
meet VBP contracting targets with their network providers; originally set at 5 percent of provider
payments in Year 1, the target increased to 20 percent in Year 3.
States may also require managed care plans, through their plan contracts, to advance VBP along
with parameters essential to the state’s broader VBP strategy, such as to achieve aligned
performance metrics; consistent phasing-in of more sophisticated VBP models; and specific
provider data analysis. Similarly, states may require plans to launch VBP pilots and related
initiatives, subject to state approval, that reflect the state’s broader VBP strategy, including
specific goals. For example, New Mexico approved a subset of complementary VBP projects of
its choosing based on the submitted proposals of its contracted managed care plans. To align
21

The targets for a withhold arrangement are distinct from general operational requirements under the contract.
Arrangements that withhold a portion of a capitation rate for noncompliance with general operational requirements
are a penalty and not a withhold arrangement.

Page 18 - State Medicaid Director
these selected VBP pilot projects, the state selected uniform quality and cost metrics and created
a template for managed care plans to use to report quantitative and qualitative results for each
project.
States also may, as part of their procurement or pre-procurement strategies, help assess managed
care plan interest in and experience with VBP. Specifically, a state may inquire, through its
request for proposals or a pre-procurement request for information (RFI), about plans’
experience with various VBP models, interest in advancing VBP principles in provider contracts,
and specific proposals for achieving a state’s VBP goals. A state may complement such efforts
by inquiring, including through an RFI, into other essential stakeholders’ interest in, and ideas
for, advancing VBP. Such an approach may be informed by a state’s broader strategy for
accelerating VBP, which could inform its procurement and contracting strategies. For example,
requirements for capitation rate development to use data from the three most recent complete
rating periods may reduce incentives for plans that reduce utilization to continue to operate
efficiently in future years, as they will not be able to retain those earned savings in future rating
periods. This is an important principle of actuarial soundness to ensure that rates paid to plans
are appropriate, reasonable, and attainable. States may consider strategies to incentivize
continued efficient plan performance by providing incentive payments to plans that achieve
certain results, including lower costs and improved health outcomes. Such strategies could
provide plans with an incentive for continued improvement. States establishing strategic VBP
goals, including having a majority of provider payments in VBP models by a date certain, may
consider such an approach for sustaining VBP investment over time. If a state uses multiple
strategies, an analysis and evaluation of these employed strategies that determine the financial
and quality impacts may be helpful to the state. Such an evaluation may be helpful to determine
both the effectiveness and scalability of the state’s efforts, with the goal of scaling the most
successful components of its strategy and evolving others.
Exploring Additional Pathways to Approval of Value-based Payment Strategies
Outside of a managed care environment, CMS will consider state plan payment methodologies
that include downside risk for providers through value-based advanced payment strategies,
where providers receive an advanced payment amount to care for individuals attributed to them
based on historic Medicaid expenditures as well as care patterns and outcomes of care. 22 CMS’
position is that the statute does not prohibit states from articulating advanced payment models in
the state plan and through a direct relationship with providers. States will be expected to ensure,
through an approved reconciliation process, that total payments are consistent with “efficiency,
economy and quality of care,” and are also “sufficient to enlist enough providers…” to meet the
statutory access requirements of section 1902(a)(30)(A) of the Act. In reviewing state proposed
methodologies, CMS will ensure payments are consistent with all requirements in section
1902(a)(30)(A) of the Act, including “efficiency, economy, and quality of care.” CMS is willing

22

Section 1902(bb)(6) allows for states to develop APMs that are agreed to by the state and a Federally-qualified
health center (FQHC), and that result in payment no less than the FQHC's prospective payment system (PPS) rate.
States may develop APMs that align with the policies discussed in this letter, but where the APM affects payments
to FQHCs, the APM must provide for reconciliations to ensure that total payments to each FQHC are not less than
the payments the FQHC would have received under its PPS rate.

Page 19 - State Medicaid Director
to work with states to develop reconciliation processes that would comport with applicable
statutory requirements.
Depending on the model developed by a state and approved by CMS, including an Innovation
Center model, states potentially could hold providers at risk for losses in the event that actual
care expenditures for attributed beneficiaries exceeded the monthly payments that were paid over
a defined period. States also could reward providers when quality is improved and care
expenditures fall below the monthly payments made to providers by allowing them to retain
some or all of the amount identified through reconciliation as exceeding actual care expenditures.
Importantly, to ensure consistency with section 1902(a)(30)(A), when care expenditures fall
below monthly payments and quality improvements are not evident, a provider would need to
return the portion of the monthly payments to the state representing the monthly payments paid
in excess over actual care expenditures. States may define reasonable thresholds for what may
be acceptable provider losses or gains in such arrangements, to ensure that provider gains and
losses are moderated where appropriate or necessary to satisfy the requirements of section
1902(a)(30)(A) of the Act. Moreover, CMS will review state proposals to ensure state defined
thresholds are consistent with requirements in section 1902(a)(30)(A).
We would like to note that through existing flexibilities under the Act, CMS has approved state
plan payment methodologies consistent with 1902(a)(30)(A) that make monthly payments to
providers for delivering Medicaid services and that reward providers for meeting performance
requirements. Section 1905(t) of the Act authorizes primary care case management services
which states have used to implement a medical home concept under Medicaid state plan
authority. 23 Under this authority, states may make monthly payments for case management
services, as well as hold providers accountable for beneficiary service costs through upside
(shared savings 24) and downside risk arrangements. In addition, the Health Homes authority of
section 1945 of the Act permits flexibility in payment, including making monthly payments for
Health Homes services. 25 States may layer incentive payment structures that are funded by statebudgeted supplemental payment pools upon monthly payments to incentivize and reward
providers who meet quality and outcomes performance requirements. We note all federal
statutory and regulatory requirements on state financing to fund the non-Federal share apply
under VBP methodologies. The combination of monthly advanced payments and incentive
payment pools may be employed by states to develop numerous VBC strategies under existing
Medicaid state plan authorities. States should be mindful of how payments made to providers
work in a complementary manner to improve care and outcomes and to ensure that such
payments are not duplicative. Along with the existing flexibilities under the Act, there are a
number of considerations and expectations of states considering advanced payment
methodologies that are discussed below.
23

Please see State Medicaid Director Letters #12-001 and #12-002 for a discussion on the use of Section 1905(t)
authority in state plans (July 10, 2012) available at https://www.medicaid.gov/sites/default/files/Federal-PolicyGuidance/downloads/SMD-12-001.pdf and https://www.medicaid.gov/sites/default/files/Federal-PolicyGuidance/downloads/SMD-12-002.pdf.
24
For a detailed discussion of shared savings in the Medicaid context, please review State Medicaid Director Letter
#13-005 on “Shared Savings Methodologies” (Aug. 30, 2013) available at https://www.medicaid.gov/federal-policyguidance/downloads/smd-13-005.pdf.
25
Please find Health Homes information available at https://www.medicaid.gov/medicaid/long-term-servicessupports/health-homes/index.html.

Page 20 - State Medicaid Director

Considerations and Expectations for Advanced Payment Methodologies
We encourage states to work closely with CMS when developing advanced payment
methodologies to achieve their intended goals for VBP reform. As always, state plan
amendments must be consistent with federal requirements and should advance improved care for
beneficiaries, smarter spending, and healthier communities. Within this letter, we offer states
planning and methodological considerations that should be factored into any of these proposals,
as well as technical guidance that CMS expects states will address in their submissions. We
expect states to consider each of the methodological components described in this letter to ensure
consistency with section 1902(a)(30)(A) as states develop a proposal for CMS to review. We do
not foresee a “one size fits all” approach to advanced payment methodologies, and at this time
believe it is too early to determine if there are criteria and universal standards that can apply to
all Medicaid models. Our goal is to work in partnership with states to develop methodologies
that address the expectations below. Importantly, consistent with the VBP strategies discussed
within this letter, we expect advanced payments to improve quality and health outcomes and for
states to have meaningful quality strategies in place to ensure the methods are not detrimental to
quality and access to care, which would be inconsistent with section 1902(a)(30)(A) of the Act.
Advanced payment methods should not be based only on cost savings or result in harm to
Medicaid beneficiaries.
We are eager for states to continue pursuing advanced payment opportunities, and CMS
understands that there is a spectrum of state experience with advanced payment methodologies;
states less experienced with comparable VBC approaches may feel challenged in designing and
successfully implementing these valuable reforms. For these states, CMS may consider
providing section 1115(a) authority so states may pilot advanced payment strategies under FFS
as part of a demonstration.
In determining whether to approve a state’s state plan amendment (SPA) contemplating
advanced payment methodologies under FFS authority, we will examine how the state’s request
addresses the following criteria.
Data, payment and claims tracking, and quality: In order for states to implement an advanced
payment strategy under state plan FFS authority, states must have the capability to collect, track,
and analyze all data needed to reconcile advanced payments made with claims and evaluate
provider quality and outcomes performance. For example, states should address the following
question:
•

What claims and payment data will be used to determine advanced payments, including
the data source, the time period of the data, and how the data will account for population
cost variation?

Overview of advanced payment methodologies: States must submit and receive CMS approval
for their advanced payment methodology. The submission must comprehensively describe the
advanced payment methodology, including: which providers qualify for the payment, how they

Page 21 - State Medicaid Director
qualify, how the payment amount is calculated, how the payment will be distributed, when the
payments will be made (e.g., weekly, monthly, or quarterly), how beneficiaries will be attributed
to providers, and when the total advanced payment revenue will be reconciled with total claims
from the same period. Additionally, the methodology must describe the process a state will
employ to ensure the advanced payment does not result in reductions to quality of care or access.
We note that advanced payment revenue should include only payments received for the
Medicaid services that the advanced payment is meant to pay and should not include general
revenue paid to providers. Specifically, advanced payment revenue should not include any
supplemental or bonus payments or payments for other services that are not covered under the
advanced payment methodology. We note this because the reconciliation process must compare
claims for the same services as the advanced payment during the same time period. CMS will
review proposed advanced payment methodologies to ensure they comply with all statutory and
regulatory financing requirements.
Mechanics of advanced payment methodologies: States may only make advanced payments to
eligible providers who can be identified at the billing provider’s claims-paid level in order to be
able to reconcile claims paid with advanced payments made to the same provider. Importantly,
section 1902(a)(32) of the Act requires, with limited exceptions, “that no payment under the plan
for any care or service provided to an individual shall be made to anyone other than such
individual or the person or institution providing such care or service…” States should be
mindful of this requirement when determining the providers that are eligible for the advanced
payment. CMS notes that while states must make direct payment and may not mandate that
providers share their advanced payments, providers may enter into voluntary agreements outside
of the Medicaid state plan to share payments with downstream providers who are part of the
VBC model’s health team.
Advanced payments for which FFP will be claimed must be processed through the state’s
Medicaid Management Information System (MMIS). Additionally, in establishing how the
advanced payments will be determined and processed, states should consider:
•

The factors that are used to determine the advanced payment amounts, such as: the
providers’ previous period of Medicaid FFS claims and the number of FFS Medicaid
beneficiaries attributed to providers. If based on claims, the state must specify the
timespan of the past period claims and any inflation factors used to estimate current
period claims amounts.

•

Risk adjustments made to the payments to account for the health and social/demographic
status of the attributed beneficiaries. States should document how risk adjustment for the
attributed beneficiaries will occur.

•

The processes in place to ensure the advanced payments processed in MMIS can be
matched with actual services rendered by a provider receiving advanced payments during
the payment period. For example, in order to reconcile advanced payments with provider
claims, the state could instruct providers receiving advanced payments to submit claims
to the state for the amounts the providers otherwise would be paid except for their
participation in an advanced payment methodology, which claims would be recorded in
MMIS, for the services paid for by the advanced payments during the payment period.

Page 22 - State Medicaid Director
The state would not make payment on these claims for services covered by the advance
payment, but would retain the claims for reconciliation purposes. Alternatively, the state
could instruct providers to submit “zero dollar” claims, which also could be used as the
basis for advance payment reconciliation whereby a state would calculate the total
amount that would have been paid had the claims been paid on an individual basis and
compare this amount with the advanced payment amount.
States should also address the following questions in their methodology:
•

Does the methodology apply to services available statewide to all individuals under the
state plan or does it limit benefits to geographic regions or to populations residing in
geographic regions in the state? If a state intends to add new benefits via this
methodology and geographically limit their provision, the state may need to obtain 1115
waiver authority.

•

Are the payments under the methodology available to all Medicaid providers or are they
limited based on provider eligibility criteria? What are the provider eligibility criteria?

•

Does the methodology partially or fully align with an Innovation Center model? What
are any material differences? If the methodology aligns with an existing Innovation
Center model, could the state use existing Medicaid authorities to replicate or simulate
the model in their program?

Attribution: At the time of submission of the SPA, states must submit and receive CMS
approval for their attribution methodology. States may determine if the advanced payment
model will align with an Innovation Center model’s attribution methodology or a state designed
model and must comprehensively describe the attribution methodology in the state plan.
•

If advanced payment will be made based on the number of beneficiaries attributed to a
provider, the state must specify the attribution methodology. For example, will
beneficiaries be attributed based on plurality of claims, most recent visit, geographic
locality, etc.?

•

States must specify how providers will be notified of the beneficiaries attributed to them,
how often they will receive beneficiary rosters, and when the rosters will be revised to
account for any beneficiary eligibility changes.

•

States must specify whether data for attributed beneficiaries will be risk adjusted to
account for differences in beneficiary health and social/demographic status.

•

States must specify how the attribution methodology avoids duplicate advanced payment
to multiple providers for the same beneficiary. States will have to attest to CMS that
there is no duplication of payments.

Claims tracking: States must have claims systems that allow them to track individual providers
who receive advanced payments and those providers’ individual claims. For states paying based
on attributed beneficiaries and reconciling beneficiary claims to provider advanced payments,
states must be able to track claims at the provider and beneficiary levels, and match the services

Page 23 - State Medicaid Director
provided to a beneficiary to the provider receiving advanced payment for those attributed
beneficiaries. If providers are prepaid for certain services, such as for primary care services,
states must be able to track service-level claims.
Reconciliation process: At the time of the submission of the SPA, states must submit and
receive CMS approval for the reconciliation process. For example, states must describe if
advanced payments will be reconciled to total provider claims, claims for attributed
beneficiaries, or claims for specific services (e.g., evaluation and management codes for primary
care), and if reconciled amounts will be adjusted based on performance on quality and outcomes
measures. (Note that if advanced payments exceed the amount of revenue that would have been
paid based on FFS claims and these overpayments are to be offset by performance on quality and
outcomes measures, states must submit to CMS a comprehensively described methodology that
details the way in which performance on these measures will reduce overpayments.) The
reconciliation process should be similar to protocols for payment of actual incurred costs and
cost reporting. At a minimum, reconciliation protocols must include and identify:
•

Source(s) of data related to providers, claims, payment, attributed beneficiaries, and
quality, as applicable to the state’s requested advanced payment methodology.

•

Eligible providers.

•

Claims payments, services, or attributed beneficiaries for which advanced payment is
made.

•

Prior period timespan for claims payment totals used to calculate advanced payment
amounts, as applicable to the state’s requested advance payment methodology.

•

Service period during which claims data will be collected for reconciliation.

•

Claims run out period.

•

Which services are included in claims data that will be used to reconcile against advanced
payments. (Please note, the state must perform claims reviews to ensure that providers
are delivering and appropriately coding for necessary care and not restricting their
provision of care to limit expenditures for attributed beneficiaries.)

•

How quality performance will impact reconciliation of advanced payments to actual
services furnished. (Please note, in the case of an excess of advanced payments in
relation to actual services furnished, states must return the federal share of amounts
repaid by providers in accordance with 42 CFR Part 433, Subpart F. Claims for FFP for
advanced payments and any related reconciliation payments are subject to the two-year
timely filing requirements described at 45 CFR Part 95, Subpart A.)

•

Timeframes and procedures for conducting reconciliation and returning FFP to CMS, as
required in regulation.

Quality: As discussed above, we expect advanced payment methodologies to promote VBC and
ensure that quality and access to care are not reduced as a result of the advanced payment. At the
time of the submission of the SPA, states should submit their quality strategy for CMS review
and approval. In order to ensure that providers are delivering necessary care, states should
include a quality strategy to assess and improve the quality of care of services paid for using

Page 24 - State Medicaid Director
advanced payment methodologies. The state’s request should specify how the quality
measurement and outcomes strategy is incorporated into the state’s advanced payment
methodology. As part of the quality measurement and outcomes component of the advanced
payment methodology, a state should:
•

Determine which providers and services will be subject to the quality and outcomes
component.

•

Determine how quality and outcomes performance will impact payment. For example,
could providers qualify for incentive payments above and beyond the advanced payment
amounts? Will performance on quality and outcomes impact any advanced payments
made to providers that, upon reconciliation, are determined to exceed payment amounts
attributable to the services actually furnished?
o States must have a comprehensively described methodology that details how the
performance on quality and outcomes offsets any excess advanced payments. In
addition, the quality and outcomes measurement period must align with the time
period in which advanced payments were made.
o Quality measures should include person-centered planning and reflect input from
people with disabilities and individuals with chronic conditions.

•

Develop a timeline for implementation of the quality and outcomes strategy. The
timeline should include when the measures go into effect, if initial measurement will be
used to establish baseline performance, and when providers will be held accountable for
performance.
o CMS acknowledges that states and providers may need to learn and adapt to a new
quality measurement program. States should consider how prepared providers are
and ensure data systems can accommodate collection and evaluation of performance
data. As such, states can contemplate ramping up their quality and outcomes strategy
by including an initial “pay for reporting” period. CMS expects the providers to
transition to full pay for performance over a reasonable time period.

•

Choose quality and outcomes measures that are relevant, non-discriminatory, and
appropriate to the services provided by practitioners receiving advanced payments and
that align with the state’s quality improvement goals.
o The performance requirements should be set at levels appropriate to achieve
performance improvement goals. States may select goals that challenge providers to
improve performance, maintain a minimum level of performance, compare providers
to their peers or their own prior period performance, etc. (CMS notes that we have
approved SPAs that allow providers to select performance measures from a list of
measures a state has chosen; states could adopt this approach to advanced payments.)
The selected measures should aim to improve performance and states should guard
against setting low performance expectations. States should have a strategy for
increasing performance expectations and changing measures if providers are meeting
expectations too easily. In addition, while the chosen measures can include process
measures, the majority generally should be outcome measures. States should also

Page 25 - State Medicaid Director
consider multi-payer alignment when selecting measures, as to incentivize provider
participation in models and not add unnecessary burdens related to reporting.
•

States should ensure that providers are being held accountable only for their performance
and, in the case of attributed beneficiaries, only their attributed patients. The quality and
outcomes strategy should reasonably align measurement with accountability. Providers
should not be held accountable for measures that the provider is unable to affect or
control.

The quality and outcomes measures that states use should be valid and reliable. CMS
encourages states to use the Medicaid Adult and Child Core Sets, but also acknowledges that
there may be other measures not included in the Core Sets that are part of a state’s strategy.
Ideally, the measures that are used should be endorsed by an accrediting body such as the
National Quality Forum.
As states develop proposed advanced payment methodologies, they should also consider:
•

What beneficiary notification and protection processes (e.g. beneficiary complaint lines,
state Medicaid ombudsman, etc.) are in place to ensure no harm results from the
advanced payment model, and how program integrity will be ensured (e.g. maintenance
of free provider choice, no reduction in amount, duration and scope of a medically
necessary service, etc.)?

•

What will be the state process for claims reviews conducted to prevent up-coding and
inappropriate restrictions on care (e.g. providers are providing and appropriately coding
for necessary care, and not restricting their provision of certain expensive procedures to
limit expenditures for attributed beneficiaries)?

•

What are the quality measures, reporting processes and appropriate incentives to
maximize the likelihood that the methodology will result in better care and better value?

•

Does the state conduct reviews at least annually and make necessary adjustments to the
methodology to ensure consistency with economy, efficiency and quality care, as well as
sufficient access to covered services for beneficiaries?

Payments for Episodes of Care
Many insurers have begun paying providers for a bundle of services associated with a single
episode of care (also known as bundled payments) or a related package of care (maternity, for
example). Through a single, bundled payment or an average target cost per episode, providers
bear the financial risk of keeping an episode’s service costs under the bundled payment amount
or target. Bundled payments in Medicaid have not historically been tied to value-based payment;
instead, they have primarily been an instrument of administrative simplification via bundling
services without any associated quality or cost adjustments.
Bundled payments are increasingly common in cases of childbirth, joint replacement, and other
discrete treatment episodes that generally include an expected set of services for treating a
condition. However, costs incurred by the payer may substantially vary due to the approach to

Page 26 - State Medicaid Director
delivering those services, without adequate reason for the variance. Bundled payments may be
established at the setting level, procedure level, or condition level. 26 Payers should consider the
evidence and available data associated with treating a condition when contemplating the creation
of a bundled payment. Payers, especially Medicare, continue to experiment with expanding the
application of payment bundles to longer episodes that now can also include more than one type
of provider and/or domain of services (e.g. both physical and behavioral). The bundle of care is
typically still focused on the treatment of a particular condition but includes more components of
that care. Some payers may be considering using bundled payments for certain sets of
psychiatric services associated with behavioral health disorders. Given states’ interests in
increasing behavioral health options for beneficiaries, states may look to bundling payments for
serious mental illness that includes psychotic disorders, such as First Episode Psychosis (FEP)
programs, Assisted Outpatient Treatment (AOT) programs, and Assertive Community Treatment
(ACT) programs, in order to effectively promote evidence-based practices through team-based
services. 27
Bundled payments that advance value-based payment allow for the possibility of both upside and
downside financial risk. If an episode of care delivered by a provider costs less than the
estimated bundled payment, and the provider meets the required quality measure targets, the
provider may keep a portion of the difference or receive a performance payment. However, if
the costs exceed the bundled payment amount or the provider fails to meet quality measurement
goals, the provider may be financially liable for some or all the difference between the payment
amount and an episode’s cost.
Payers are able to construct episodes of care that include only necessary services according to
evidence based standards of care, to be provided in appropriate settings, and by efficient
providers. If the bundles are designed correctly, participation should be mutually beneficial
across both the payer and providers.
•

Bundled Payments for Care Improvement (BPCI) Advanced

The Bundled Payments for Care Improvement Advanced (BPCI Advanced) Model is an
Innovation Center model continuing efforts in implementing voluntary episode payment models.
The BPCI Advanced Model aims to support healthcare providers who invest in practice
innovation and care redesign to better coordinate care and reduce expenditures, while improving
the quality of care for Medicare beneficiaries. As of the BPCI Advanced Model’s third model
year (calendar year 2020), it includes 35 different inpatient and outpatient clinical episodes.
Examples of these episodes include treatment of renal failure, bariatric surgery, and transcatheter
aortic valve replacement. The Innovation Center is actively assessing the BPCI Advanced
payment methodology for adjustments to better account for selection effects inherent in
26

Accelerating and Aligning Clinical Episode Payment Models White Paper (p. 6) available at https://hcplan.org/workproducts/cep-whitepaper-final.pdf.
27
For additional information on these programs administered by the Substance Abuse and Mental Health Services
Administration (SAMHSA), please visit: https://www.samhsa.gov/ebp-resource-center/mental-healthtreatment/first-episode-psychosis-co-occurring-substance-use; https://www.samhsa.gov/grants/grantannouncements/sm-16-011; https://www.samhsa.gov/grants/grant-announcements/sm-18-013.

Page 27 - State Medicaid Director
voluntary models. BPCI Advanced qualifies as an Advanced APM under the Quality Payment
Program; Advanced APM providers may be eligible for additional incentives for meeting
applicable criteria. 28,29
•

Tennessee Episode of Care Program

The state of Tennessee has approached VBP by applying the episodes of care approach to reward
high quality and cost-effective acute and specialist-driven care. The Episodes of Care program,
which was first implemented in 2014, continues to align provider incentives with patients’
desired outcomes resulting in maintained or improved quality of care across most episodes while
achieving savings. 30
Payment Models Involving Total Cost of Care Accountability
There is a number of ways in which states, insurers, and providers have endeavored to effectuate
payment models involving total cost of care (TCOC) accountability. These payment models
reflect the TCOC of treating a primary (typically chronic) condition, or for maintaining the
health and managing the illness of an entire population. 31 Both population-based payment
models and comprehensive payment models, discussed below, involve TCOC accountability.
Population-Based Payment Models
Under population-based payment models, healthcare providers (rather than managed care plans)
receive some or all of their payment at some periodic basis upfront, in a lump sum payment. This
is different from managed care capitation payments, which are actuarially sound payments made
per member per month to a plan to manage the risk associated with delivering services to
populations as specified under the contract between the state and the managed care plan.
Population-based payments can be used by managed care plans or states as a method to
compensate network providers or FFS providers, respectively, and as a vehicle for driving the
delivery of VBC.
Capitation-like payments 32, under population-based payment models, are one of the most
flexible payment models, and are appropriate for numerous delivery and payment scenarios.
Capitation-like payment arrangements for healthcare providers may include one or both of
“shared savings” (also called upside reward) and “shared losses” (also called downside risk). In
certain capitation-like payment arrangements with shared savings, providers may be eligible to
28

https://innovation.cms.gov/initiatives/bpci-advanced/
https://qpp.cms.gov/apms/advanced-apms
30
“TennCare’s Delivery System Transformation Shows Savings and Improved Outcomes.” Press Release (p. 2)
available at
https://www.tn.gov/content/dam/tn/tenncare/documents2/DeliverySystemTransformationReleaseForAnalyticsReport
.pdf.
31
Alternative Payment Model Framework Final White Paper (p. 16) available at https://hcplan.org/workproducts/apm-whitepaper.pdf.
32
CMS’ use of the term “capitation-like payments” is meant to refer, in a generic sense, to per-person payments, and
not to “capitation payments” as defined in 42 CFR 438.2, to which requirements under 42 CFR part 438 would
apply.
29

Page 28 - State Medicaid Director
share in the savings if they reduce spending relative to what the managed care plan and/or state
calculated as the expected cost of care for a patient. Providers are thus incentivized to deliver
cost-effective and high quality care, as they could share savings stemming from such care. In
arrangements with shared losses, providers are financially held to account for adverse quality and
health and wellness outcomes by having their payments reduced by a specified factor. For
instance, in downside risk, providers take responsibility for an attributed population of patients
over a period of time and bear financial liability for costs that exceed a specified threshold.
Under such an arrangement between a provider and a managed care plan, if care costs more than
the set amount, the provider may be responsible for reimbursing the difference to the plan.
States and payers need to carefully weigh the level of financial risk introduced to providers
alongside capitation-like payments, or any risk-bearing payment methodology. While downside
risk is an important way to align the incentives of providers with the needs of payers and
beneficiaries, its use must be measured given the potential to disrupt the financial solvency of
certain providers or provider types. For instance, safety net providers are a core part of
delivering services to the Medicaid population, and may not have the financial resources to
accept high levels of downside risk. Smaller provider entities may also not be well positioned to
accept financial risk. Other types of providers may not have historically borne risk, and may
need time to reorient their practices as necessary.
In comparison to comprehensive capitation models, whereby providers deliver or arrange for all
healthcare services under the relevant authority, partial capitation, where providers deliver or
arrange for a defined subset of services (e.g., primary care, inpatient care, care coordination, etc.)
may be a way for providers to participate in value-based payment when the providers are less
ready to adopt full capitation. A number of states have partially capitated payments to providers
as a way to introduce providers to more sophisticated payment strategies. For instance, certain
states pay for primary care benefits through traditional managed care capitated payments, but
still pay for long term services and supports through FFS. Behavioral health services have often
been carved out of traditional managed care capitation arrangements. 33 While CMS encourages
providers to utilize more sophisticated payment methodologies, partial capitation-like payments
may be considered a step during a broader transition to risk-bearing payments.
Payers have two primary tools to manage financial risk among providers compensated through
capitation-like payment models: risk corridors and risk adjustment. Risk corridors create
boundaries around the actual cost experience of the provider’s patient panel in order to apply the
payment incentives to the cost of care that providers likely can control rather than to extreme
costs that likely represent care needs outside of the provider’s control. Risk adjustment
separately adjusts the PMPM amount to be paid to a provider to account for the average
differences in illness burden across providers’ patient panels – that is, some providers typically
have sicker patients who therefore need more costly care compared to the average illness burden
of other providers’ patient panels. Risk adjustment essentially levels the ratio of cost to
reimbursement across providers. As risk adjustment models often utilize diagnosis or procedure
33

Please note that behavioral health carve-outs may impact the ability of states to comply with Mental Health Parity
and Addiction Equity Act (MHPAEA) provisions. Additionally, current standards of care promote greater
integration of behavioral health (SUD/MH) into primary care settings.

Page 29 - State Medicaid Director
codes from claims, it is important for payers to account for potential changes in coding practices
that can potentially cause under- or over-payments. As coding guidance is updated and
providers increase their coding sophistication, potential inaccuracies can be mitigated through
the implementation of mechanisms such as caps on year over year risk score changes,
normalization of risk scores to an index value, and/or the application coding intensity
adjustments.
While capitation-like payments encourage the delivery of appropriate care to beneficiaries, it is
important to monitor the implementation of capitation-like payments to make sure that providers
provide high-value care, as opposed to cutting corners on the provision of essential care. As
such, states should consider how they will ensure that discouraging or delaying appropriate
utilization of services is not used as a lever for reducing costs at the provider level, and monitor
for any undesirable reductions to utilization. For example, states are strongly encouraged to
avoid “fail first” approaches that promote less expensive services that may not be the most
effective treatment option according to evidence-based treatment standards. States should also
determine whether their implementation of outcome-based payments would have the potential to
jeopardize patient access, given that providers potentially could seek to manage the financial risk
involved in treating sicker patients by inappropriately excluding them from their panels.
Comprehensive Models
Comprehensive payment models are among the most innovative and effective ways to align
incentives across payers and providers. These models generally include comprehensive
population-based payments, often in the form of providers receiving a capitated, flat PMPM
payment and being responsible for some or all aspects of a member’s care via a TCOC
arrangement. These models encourage providers to deliver well-coordinated, high-quality,
person-centered care within either a defined scope of practice, a comprehensive collection of
care, or a highly integrated finance and delivery system. 34
The scale of a payment model may be tailored to the needs and capabilities of the payer. There
are a number of examples of condition-specific comprehensive payment models, wherein
providers receive prospective capitated payments for comprehensively treating the needs of a
patient with a specific condition (e.g. cancer or heart disease). Some payers have also begun
using up-front payment for certain primary care services, associated with care delivered to a
specific and attributed population. Going further, larger and more sophisticated provider
networks may be able to accept prospective payments from payers for handling all aspects of
beneficiaries’ healthcare needs. The most advanced way of delivering value-based payment
involves the integration of the roles of both payers and providers, which jointly manage all
healthcare needs of attributed beneficiaries.
A subset of comprehensive payment models includes All-Payer models and Multi-Payer models
that establish a set of alternative payment parameters for Medicare and with which other payers
in the state or region may align, with the aim of reducing expenditures and improving health
34

HCP-LAN APM Framework 2017 Refreshed Report (p.27) available at https://hcp-lan.org/workproducts/apmrefresh-whitepaper-final.pdf.

Page 30 - State Medicaid Director
outcomes across populations. Providers participating in these models may receive stable streams
of funding from multiple payers, and may be held accountable for performance on a set of
quality and outcomes measures that are relatively standardized across participating payers.
Maryland and the Innovation Center operated the Maryland All-Payer Model between 2014 and
2018, which tested whether an all-payer system for hospital payment that is accountable for the
total hospital cost of care on a per capita basis and under global budgets is an effective model for
advancing better care, better health, and reduced costs. The Model successfully reduced total
expenditures for Medicare beneficiaries and reduced hospital expenditures for both Medicare
beneficiaries and commercial plan members. The model also reduced hospital admissions and
potentially avoidable hospitalizations for Medicare beneficiaries. 35 The Maryland TCOC Model,
launched in 2019, builds on the success of the Maryland All-Payer Model by creating greater
incentives for healthcare providers to coordinate with each other and provide patient-centered
care, and by committing the State to a sustainable growth rate in per capita total cost of care
spending for Medicare beneficiaries.
Flexibility and aligned incentives are key characteristics that comprehensive payment models
offer both payers and providers. When providers receive flat payments for handling all aspects
of a patient’s care, they are incentivized to deliver quality care at lower costs, so that they may
share in resulting savings relative to an expenditure target, and avoid unnecessary utilization.
Providers are also allowed to depart from traditional billing and service delivery practices, and
do not depend on continually furnishing services paid on a FFS basis to maintain cash flows.
With a consistent cash flow, providers are granted additional stability when pursuing reforms
that might otherwise disrupt existing billing incentives and practices.
Providers may also be financially rewarded for making investments to benefit population health
that otherwise may have been outside their normal scope of activities – for instance, a hospital
network that is accountable for the health of significant populations within the community might
make investments in health-related activities meant to help reduce or avoid inpatient stays. In
the absence of a population-based payment model, the hospital system would not have an
incentive to make these investments because they could run counter to the hospital system’s
financial interest in filling inpatient beds. Instead, when granted a flat population-based
payment, accountable systems are rewarded for investing in lower cost ways of delivering
necessary care and averting unnecessary care. This often takes the form of community
investments, such as interventions that address social determinants of health that may not be
reimbursable by many payers. As a result of these service delivery flexibilities, the financial
incentives of providers and payers are even more aligned with one another. Both parties benefit
from population health improvements, and are incentivized to make investments that might avert
costly care that otherwise could be needed.
As in the case of all risk-sharing payment methods, payers should consider creating boundaries
around the risk they and providers take under such models. Certain providers may not be able to
assume significant risk-based payments. Particularly in the case of high-cost unpredictable
events like heart transplants or the market entry of an extraordinarily expensive drug, providers
35

Evaluation of the Maryland All-Payer Model Final Report available at https://downloads.cms.gov/files/mdallpayer-finalevalrpt.pdf.

Page 31 - State Medicaid Director
receiving global payments under a population-based payment model can sometimes be
financially destabilized without state or other payer intervention. Providers should also receive
payments that take into account the health status of their attributed population; sicker populations
merit higher, risk-adjusted payments from payers.
Comprehensive payment models, especially as states contemplate the most integrated models,
should not be pursued lightly – they require sophisticated provider-provider and provider-payer
relationships, and state leadership in convening a wide variety of stakeholders. For these models
to succeed, all parties involved must be aligned in vision and goals, as well as in the approach to
tackling practical concerns, such as governance structure and technology.
While comprehensive payment models certainly involve an enormous amount of work from a
variety of stakeholders, they bring corresponding opportunities to payers and providers. CMS is
eager for states, payers, and providers to work together and pursue sophisticated ways of
delivering VBC.
One example of a model involving total cost of care accountability is described below.
•

Massachusetts Medicaid Model ACO (Partnership Plan)

Massachusetts has enrolled 80% of its Medicaid managed care beneficiaries into its ACO
program, in which providers take significant two-sided risk for cost, quality, and member
experience. The program has three different ACO models. One model, the Partnership Plan
ACO, is fully integrated between a health plan and delivery system, and provides a full range of
physical and behavioral health services. Massachusetts regulates the ACO like a health plan and
requires the ACO to meet Medicaid network adequacy standards, which it may do by contracting
with providers not part of an ACO (e.g., local specialists and facilities). The Commonwealth
currently has 13 Partnership Plan ACOs operating, which receive prospective risk-adjusted
capitated payments for beneficiaries enrolled in the ACOs as health plans.
Other Medicaid Regulatory Authorities
Section 1115(a) Demonstration Opportunities
CMS acknowledges that there may be instances when a state requires additional flexibility to
adopt an Innovation Center model or pursue other delivery system reforms that are not available
through the Medicaid state plan or waiver authorities under section 1915 of the Act. These
instances generally should be limited to when a state wants to pilot a geographically limited
payment or delivery system model, limit benefits to certain populations, and/or offer benefits not
available under any other regulatory authority. In such circumstances, CMS welcomes the
opportunity to work with states on state-driven proposals that take into account their unique
needs and capabilities, consistent with the principles and reflecting the lessons outlined above. If
a state is interested in pursuing more sophisticated state plan payment methodologies but lacks
historical experience with value-based care models or the necessary resources for design and
implementation, CMS may consider providing targeted section 1115(a) authorities to a state to
pursue this option. These authorities may permit additional federal technical assistance and

Page 32 - State Medicaid Director
involvement if a state requests CMS involvement, relative to what might be established without
section 1115(a) authorities.
Under the demonstration authority granted by section 1115(a) of the Act, CMS can waive certain
federal requirements and authorize federal matching for expenditures that otherwise could not be
matched so that states can test innovative ways to deliver and pay for healthcare services when
the demonstration is likely to promote the objectives of the Medicaid program. Through section
1115(a) demonstrations, states have an opportunity to explore programmatic flexibilities in
pursuit of value-based payment. States may propose section 1115(a) demonstration authority to
test alternative payment methodologies that may not be implemented under the state plan, for
example, or to pilot their reform initiatives, targeting particular geographic areas or populations.
Section 1115(a) demonstrations must be budget neutral, meaning that the federal costs associated
with the proposed reforms cannot exceed the federal Medicaid costs that would be incurred
absent the demonstration. States pursuing value-based payments under an 1115(a)
demonstration will be required to provide the necessary state share of expenditures, consistent
with all applicable federal statutory and regulatory requirements, in order to draw down federal
financial participation in authorized spending.
Any federal investments to test value based purchasing as part of section 1115(a) demonstrations
will be time-limited and, as part of the application, states will be required to provide a plan to
sustain successful initiatives, after the demonstration period, absent ongoing federal investments.
In addition, consistent with statutory requirements, states proposing to implement value-based
payments through section 1115(a) demonstrations will be required to assure robust monitoring
and evaluation.
CMS has developed a variety of resources to support state monitoring and evaluation, which are
available at https://www.medicaid.gov/medicaid/section-1115-demo/evaluationreports/evaluation-designs-and-reports/index.html. States undertaking value-based payment
models through section 1115 demonstrations will be expected to consider how they will track
whether state interventions are achieving their proposed objectives. States should ensure
mechanisms exist for rapid cycle feedback and monitoring of value-based payment initiatives.
Next Steps
CMS looks forward to continuing to work with states in making sustainable, transformational
improvement in their Medicaid programs. We have described a variety of potential pathways partnering with the Innovation Center in a multi-payer model, adopting options available through
the state plan and managed care authorities, and testing innovative approaches through section
1115 demonstrations. In addition, we encourage states to visit the Medicaid IAP website to
access various tools, resources, and webinar slides related to Medicaid payment and service
delivery models. CMS will work with states interested in pursuing value-based payment
methods and will offer assistance in identifying the pathways to best meet their unique needs.

Page 33 - State Medicaid Director
For more information, please contact Ms. Judith Cash, Director, State Demonstrations Group at
410-786-9686.
Sincerely,
/s/
Anne Marie Costello
Acting Deputy Administrator and Director
Center for Medicaid and CHIP Services

/s/
Brad Smith
Deputy Administrator and Director
Center for Medicare and Medicaid Innovation
cc:
National Association of Medicaid Directors
National Academy for State Health Policy
National Governors Association
American Public Human Services Association
Association of State and Territorial Health Officials
Council of State Governments
National Conference of State Legislatures
Academy Health
Health Care Payment and Learning Action Network
Health Affairs
Inside Health Policy
The contents of this document do not have the force and effect of law and are not meant to bind
the public in any way, unless specifically incorporated into a contract. This document is
intended only to provide clarity to the public regarding existing requirements under the law.

